             Case 2:18-cv-04097-SPL Document 19 Filed 12/26/18 Page 1 of 6
                                                                          FILED
                                                                     _    RECEIVED


     Charles A. Gulden                                                      DEC 2 6 2018
     11802 E. 28th Place
 2
     Yuma, AZ 85367
 3   Phone: 928-782-5182
     Email: chasinyuma@hotmail.com
 4

 5
                IN THE UNITED STATES DISTRICT COUNTY COURT

 6                             FOR THE DISTRICT OF ARIZONA            ·
 7
     CHARLES A. GULDEN,                          No. CV-18-04097-PHX-SPL
 8
                  Plaintiff,                     FIRST AMENDED COMPLAINT
 9
     vs.
10                                               (Jury Trial Requested)
11   FIRST SAVIN GS BANK, INC.,
                                                 Honorable Steven P. Logan
12                Defendant.
13
                                 JURISDICTION AND VENUE
14

15         1. This claim arises from tort and is made pursuant to the federal Telephone

16   Consumer Protection Act (TCPA), 47 U.S.C. §227, and its Federal Communications
17
     Commission (FCC) TCPA implementing regulation, 47 C.F.R. § 64.1200.
18
           2. Plaintiff, Charles A. Gulden, resides in Yuma County, Arizona.
19

20   Defendant, First Savings Bank, Inc., is an Illinois entity that conducts business in

21   and into the state of Arizona. All acts complained of herein occurred on Plaintiffs
22
     residential telephone located in Yuma County, Arizona.
23
                                  FACTUAL ALLEGATIONS
24

25         3. On or about 8 October 2018 Defendant or Defendant's employees, agents
26
     or parties acting on behalf of the Defendant initiated four (4) separate telephone
27
     calls from caller-ID numbers 708-887-0372 and 661-472-8360, respectively, to
28
     FIRST AMENDED COMPLAINT - I
              Case 2:18-cv-04097-SPL Document 19 Filed 12/26/18 Page 2 of 6



 1   Plaintiffs residential telephone number ending in 5182 for the purpose of soliciting
 2
     Plaintiff to purchase its residential mortgage product.
 3
            4. During the first call that originated from telephone number 708-887-0372
 4

 5   the Defendant's representative who identified as Rick Lacy, Senior Mortgage

 6   Banker with First Savings Bank, spoke with and solicited Plaintiff for a mortgage
 7
     from First Savings Bank to refinance his personal residential property.
 8
            5. After Plaintiff accidentally cut off the first call during Defendant's
 9

10   representative's pitch in which the representative was attempting to sell Plaintiff a

11   new mortgage, Defendant's representative initiated three successive calls
12
     immediately thereafter to Plaintiffs residential telephone number from telephone
13
     number 661-472-8360, which is a telephone number controlled by Defendant.
14

15         6. Immediately after getting the three additional calls Plaintiff called back
16   to Defendant's telephone number 661-472-8360 and was advised by Defendant's
17
     representative that the three additional calls were made to continue with the
18
     original solicitation to Plaintiff for a new mortgage.
19

20         7. Plaintiff had not provided Defendant with his prior express invitation or
21   permission to make telephonic solicitation calls to his residential telephone nor did
22
     Defendant or any party calling on its behalf have a personal relationship or an
23
     established business relationship with the Plaintiff.
24

25         8. For more than thirty-one (31) days prior to Defendant's calls to Plaintiffs
26   residential telephone, Plaintiffs residential telephone number was registered on the
27
     national Do Not Call Registry in which the federal government documents the
28
     FIRST AMENDED COMPLAINT - 2
              Case 2:18-cv-04097-SPL Document 19 Filed 12/26/18 Page 3 of 6



 1   telephone numbers of persons who do not wish to receive such telephone
 2
     solicitations.
 3
            9. The complained of calls constituted calls that were not for emergency
 4

 5   purposes.

 6          10. The complained of calls were an unwelcome annoyance, distraction and
 7
     disturbance to Plaintiff and invasion of Plaintiffs privacy, unnecessarily occupying
 8
     Plaintiffs telephone line and consuming Plaintiffs time and attention to receive,
 9

10   deal with and respond to the calls.
11
                                 TCPA VIOLATIONS I, II, III & IV
12
            11. Plaintiff incorporates by reference all of the above paragraphs of this
13

14   Complaint as though fully stated herein.

15          12. Each of the foregoing calls initiated by or on behalf of the Defendant
16
     constitute separate negligent violations of the TCPA pursuant to 47 U.S.C. § 227(c)
17
     and 47 C.F.R. § 64.1200(c)(2), in that the calls were initiated to the Plaintiffs
18

19   residential telephone number while it was registered on the national Do Not Call

20   Registry.
21
            13. The foregoing calls constitute multiple knowing and/or willful violations
22
     of the TCPA, entitling Plaintiff to an award of $1,500.00 in statutory damages for
23

24   each separate violation, pursuant to 47 U.S.C. § 227(c)(5)(C).

25                           TCPA VIOLATION V, VI, VII & VII
26
            14. Plaintiff incorporates by reference all of the above paragraphs of this
27
     Complaint as though fully stated herein.
28
     FIRST AMENDED COMPLAINT - 3
              Case 2:18-cv-04097-SPL Document 19 Filed 12/26/18 Page 4 of 6



 1          15. On or about 8 October 2018, after initiation of the complained of calls
 2
     herein, Plaintiff requested by written email to Defendant's agent or employee that
 3
     solicited him that Plaintiffs telephone number to be added to its internal Do Not
 4

 5   Call list and Plaintiff specifically requested that a copy of the Defendant's written
 6
     policy for compliance with such Do Not Call requests be made available to him.
 7
            16. Defendant has not responded to Plaintiffs request and Defendant has
 8

 9   not provided or made available a copy of its written policy for maintaining a Do Not
10
     Call list.
11
            17. Independent of the violations cited elsewhere in this Complaint,
12

13   Defendant's four (4) calls to Plaintiff while failing to meet minimum required

14   standards for institution of procedures for maintaining a list of persons who request
15
     not to receive telemarketing calls made by or on behalf of that person or entity
16
     constitute willful violations of 47 C.F.R. § 64.1200(d), entitling Plaintiff to an award
17

18   of $1,500.00 in statutory damages for each of these four (4) separate violations,

19   pursuant to 47 U.S.C. § 227(c)(5)(C).
20
                                    RELIEF REQUESTED
21
            18. Plaintiff seeks monetary damages based on treble the amount of Five
22

23   Hundred Dollars ($500.00) for each of the eight (8) TCPA violations complained of

24   herein, amounting to Twelve Thousand Dollars ($12,000.00) in total. Plaintiff
25
     further claims post judgment interest, court costs and other expenses in
26
     connection with this case.
27

28   II
     FIRST AMENDED COMPLAINT - 4
            Case 2:18-cv-04097-SPL Document 19 Filed 12/26/18 Page 5 of 6



 1                                     JURY DEMAND
 2
           19. Plaintiff respectfully requests trial by jury.
 3
           Dated this 22nd day of December, 2018.
 4

 5

 6                                           Charles A. Gulden
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     FIRST AMENDED COMPLAINT - 5
             Case 2:18-cv-04097-SPL Document 19 Filed 12/26/18 Page 6 of 6



 1                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on 22 December 2018 I will send a true and correct copy
 3
     of the foregoing First Amended Complaint by First Class U.S. Mail, and by email to:
 4

 5         John T. Masterson
           Jones, Skelton & Hochuli, PLC
 6         40 N. Central Avenue, Suite 2700
           Phoenix, AZ 85004
 7
           jmasterson@jshfirm.com
 8
           Molly A. Arranz
 9
           John C. Ochoa
10         SmithAmundson LLC
           150 N. Michigan Avenue, #3300
11         Chicago, IL 60601
12
            jochoa@salawus.com
           marranz@salawus.com
13

14
                                           Charles A. Gulden
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     FIRST AMENDED COMPLAINT - 6
